Citation Nr: 1609745	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD) (also previously rated as nightmare disorder) for the period prior to December 21, 2013, and higher than 50 percent for the period since.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He 
received the Purple Heart Medal and Combat Medic Badge, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied an increased rating for PTSD, rated 30-percent disabling.  A May 2014 rating decision granted an increase to 50 percent, effective December 21, 2013.

In October 2013, the Veteran requested a Board hearing via video teleconference, and one was scheduled, but the Veteran failed to report.  The file copy of RO notification letter, however, was not complete; so the Board could not determine if it was in fact mailed to the Veteran.  In August 2015, the Board remanded the case to the RO so a hearing could be scheduled or waived.  An August 2015 RO letter informed the Veteran and his representative that his requested hearing was scheduled for October 2, 2015.  The Veteran failed to report for the hearing, and there is no evidence that he has requested that it be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1.  Prior to December 21, 2013, the Veteran's PTSD/nightmare disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From December 21, 2013 onwards, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent prior to December 21, 2013, and higher than 50 percent for the period since for PTSD/nightmare disorder are not met.  38 U.S.C.A. §§ 1155 (West 2014), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The RO did not provide the Veteran with a VCAA notice letter, and thereby failed to comply with the notice requirements of the VCAA.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  There has been no allegation of prejudice from the RO's failure to provide this notice.  The RO adjudication documents did inform the Veteran of missing elements of the claim, what evidence would substantiate the claim and that the claim was rated on the basis of the rating schedule.  Absent some allegation of prejudice, further notice is not required.  

The Veteran did receive a comprehensive VCAA notice letter in September 2008 letter prior to the August 2009 rating decision that granted service connection for PTSD.  There has not been any allegation of prejudice as a result of the failure to provide VCAA notice in conjunction with the current appeal.  Hence, further notice is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  

Although the Veteran has reported examinations that he may have received previous VA mental health treatment, the RO appears to have printed out "CAPRI" records on several occasions and they do not show treatment for a mental health disorder.  The Veteran has not otherwise identified relevant treatment records.  Further, as noted earlier, the Board remanded the case to insure that the Veteran's request for a hearing was fully developed.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  

While the Veteran may not have received full notice prior to the initial decision, he was afforded a meaningful opportunity to participate in the adjudication of the claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id.; 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58. Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Rating Criteria

PTSD with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent. 38 C.F.R. § 4.130, DC 9411.

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5"). 38 C.F.R. § 4.130 (2013).  DSM-5 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

VA implemented DSM-5, effective August 4, 2014. The Secretary, VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in December 2014. The Board notes that the Veteran's examinations were conducted under DSM-IV, which was the governing directive at the time the examinations were conducted.  These criteria pertain to the diagnosis of disability rather than evaluation of its severity.  The rating criteria for determining the severity of disability have not changed and it is not in dispute that the Veteran has continued to meet the criteria for a diagnosis of PTSD.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Discussion

Historically, the Veteran's treatment records and examination reports show that his symptomatology has waxed and waned. A May 2005 examination report noted that the Veteran complained of sleep impairment and disturbance and irritability. He reported further that he had been a self-employed handyman since 1991.  The examiner opined that the Veteran's symptoms did not meet the DSM criteria for a PTSD diagnosis and diagnosed depressive disorder not otherwise specified (NOS). 

An October 2008 peripheral nerve examination noted that the Veteran complained of frequent anxiety, depression, nightmares, flashbacks, and irritability.  

An April 2009 examination report reflects that the examiner opined the Veteran in fact met the criteria for a PTSD diagnosis.  The significant event in the Veteran's life between the examinations was Hurricane Katrina, which had a substantial impact on his livelihood and place of abode.  His unemployment was reportedly not due to the mental disorder.

At the 2009 examination, the Veteran reported weekly nightmares and that he slept on average six hours a night.  He had diminished interest in significant activities. He had been in a relationship for the past three years.  He believed he had a son, but had no relationship with him.  He had a few old friends.  He used to enjoy fishing and traveling, but had not been doing much lately.  There was no history of suicide attempts.  The examiner noted that the Veteran had poor psychosocial functioning.  He had difficulty falling and staying asleep.  He did not have reduced reliability and productivity.

The Veteran's mood was described as good, his speech was unremarkable, but his thought processes were perseverative and needed redirection frequently.  His memory was normal.

He denied having received any mental health treatment.  He had also not had experienced any panic attacks, obsessive rituals, or suicidal or homicidal ideation. He reported that he was fully independent in his activities of daily living; and, he was not working because he was occupied with repairing the hurricane damage to his home.  The examiner assessed a GAF 58 due to the Veteran's tendency to isolate and his irritability and noted that the Veteran's symptoms were mild to moderate.
 
The March 2011 examination report reflects that the Veteran's last mental health visit was in April 2010. At the March 2011 visit, he reported that he was unable to do many things he once did because of a low back disability, and that the primary challenge he faced was dealing with the aftermath of Hurricane Katrina.  

The examiner noted that the Veteran's speech was tangential, and that there were some loose associations, but no notation of psychotic features, etc.  The Veteran reported that his girlfriend had lived with him for the past five to six years; there were no problems with the relationship; he visited with his girlfriend's family, his neighbors; and attended church.  He declined the offer of PTSD services such as the treatment program.

At the March 2011 examination, the Veteran reported sleep disturbance and nightmares.  Mental status examination revealed the Veteran to be alert and oriented x 3. His affect was normal, and he could interpret proverbs. He could not do serial sevens or spell a word backwards.  The examiner noted that the Veteran's speech was often rambling and tangential, but there was no clear bizarre speech content, and there were no delusions.  The examiner assessed the Veteran's impulse control as good and noted that the Veteran's memory was normal. The examiner interpreted the diagnostic test administered to the Veteran as suggesting relatively mild or transient depressive symptoms, but also that the Veteran was satisfied with the way he was.

The examiner opined that the Veteran's reported symptoms did not then currently meet the DSM criteria for a diagnosis of PTSD, though they well might rise to that level at a later time.  Instead, he diagnosed nightmare disorder in Axis I and assessed Axis V GAF 65. The examiner opined that there was no occupational impairment.

A GAF 65 is midway of the range 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Upon receipt of the examination report, as noted earlier, the June 2011 rating decision continued the 30-percent rating.  The Board finds that the assigned 30-percent rating reasonably compensated the Veteran for the impairment due to his symptomatology.  See 38 C.F.R. §§ 4.1, 4.10.  The Board finds that a higher, 50-percent rating was not met or approximated, as the Veteran's reported symptoms had not deprived him of his ability to function independently. Further, the Veteran reported that he was significantly involved with trying to help others repair hurricane damage to their homes, and that he still maintained the ability to form and maintain personal relationships.  Hence, in addition to the absence of significant symptoms noted in the 50-percent criteria, the evidence showed that the Veteran's impairment due to his reported symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In his Notice of Disagreement with the June 2011 rating decision, the Veteran noted only that his disability was severe. He did not report any specific symptoms or other bases to support the assertion.  The RO arranged another examination during the development of the Veteran's appeal.

The December 2013 examination report reflects that the Veteran confirmed that he was not receiving treatment or taking any medication for his symptoms.  He reported that, since the last examination, he had become more depressed, and that he was under financial stress. The Veteran reported that his nightmares were "real bad," and he did not go out much. 

He reported further that he had nightmares more than once a night; and, he had flashbacks if an event occurred during the day to trigger them.  He reported that he was jumpy, and sat with his back to the wall.  The Veteran denied any thoughts of self-harm or harming others, or hallucinations.  

He complained that he had to deal with the stress of having to repay VA for overpayment of benefits and the continued challenge of repairing the hurricane damage to his prior home. He did not get it repaired in time, and it had been razed by the city.  The Veteran reported that he currently resided in a small home that he owned, and that his girlfriend still lived with him, as she had nowhere else to live. He reported that he did not do much of anything due to his low back disability.

Mental status examination revealed the Veteran as casually dressed, his affect was blunted, and he appeared sad.  The examiner noted that there was some psychomotor retardation. Although the Veteran's speech was somewhat rambling and needed to be redirected often, his speech was easily understood. He could recall three objects at once and one at five minutes. 

His ability to do serial sevens was incomplete, but he had good eye contact.  He was concrete on a simple similarity and then gave an abstract answer.  He was abstract on a simple proverb.  The Veteran's insight and judgment were fair.  The examiner noted the Veteran's symptoms to be depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.

The examiner opined that the Veteran's symptoms met the criteria for PTSD and that his depression was due to his PTSD.  The examiner opined that disability caused occupational and social impairment with reduced reliability and productivity.

The Board finds that the Veteran's impairment due to his symptoms more nearly approximate occupational and social impairment with reduced reliability an productivity and the assigned 50-percent rating.  38 C.F.R. §§ 4.1, 4.10.  The Board finds that a higher, 70-percent, rating was not met or approximated, as the examiner noted that the Veteran was capable of managing his VA benefits, and that a significant part of his decreased activity was not due to his PTSD but his physical disabilities.  The Board notes the Veteran's reports that his girlfriend helped him with his appearance and remembering his appointments. Nonetheless, the evidence of record shows the Veteran has retained his ability to function independently and manage his affairs despite his symptomatology. The fact that he maintains the relationship with his girlfriend, he had some other friends, and that he reported that he consistently tried to help others show that he maintains the ability to form and maintain relationships. Thus, in addition to the absence of suicidal or homicidal ideation, and other serious symptoms of the 70-percent criteria, the preponderance of the evidence shows that the Veteran's impairment due to his depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood, more nearly approximate occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.10.

The Board also finds that the earliest date at which is factually ascertainable that the Veteran's symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity is December 21, 2013, the date of the examination.  See 38 C.F.R. § 3.400(o). The available medical evidence does not show the presence of more severe impairment prior to that date.

As noted earlier, the Veteran is entitled to a staged rating where indicated.  The Board finds that he has in fact received a staged rating in accordance with the evidence of record. See O'Connell, 21 Vet. App. at 91-92; Fenderson, 12 Vet. App. 119.


The discussion of the evidence set forth above show that the Veteran's PTSD is rated in accord with the General Rating Schedule.  He has not asserted any symptoms that are not contemplated or captured by the rating criteria.  Hence, his PTSD disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008). In the absence of an exceptional disability picture, there is no basis for referral for consideration of a higher rating on an extrashcedular basis. See 38 C.F.R. § 3.321(b)(1).

As concerns employability, the examination reports reflect that the Veteran was not working due to non-service connected physical ailments, or the needed to work on his own home; and not PTSD.  The Veteran reported that he still retained all of his tools, and still desired to help others.  Hence, the Board finds that the evidence shows that the Veteran's PTSD has not deprived him of his ability to obtain and maintain substantially gainful employment. Thus, the Board does not find a basis for referral for consideration of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis. See 38 C.F.R. § 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

There is no indication that the combined effects of the service connected disability are beyond those contemplated by the 30 and 50 percent ratings during the appeal period.  In addition to PTSD, he is service connected for residuals of a gunshot wound, evaluated as noncompensable.  There is no evidence of treatment for these conditions during the appeal period and the Veteran has not reported any recent specific disability from the gunshot wound residuals.  Referral for consideration of a combined effects extraschedular rating is; therefore, not warranted.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

Entitlement to an increased rating higher than 30 percent for PTSD (also previously rated as nightmare disorder) for the period prior to December 21, 2013, and higher than 50 percent for the period since, is denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


